—In an action, inter alia, to recover damages for unlawful eviction, and a related third-party action to recover damages for legal malpractice, the defendant third-party plaintiff appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered January 28, 2008, which granted the third-party defendant’s motion to dismiss the amended third-party complaint pursuant to CPLR 3211 (a).
Ordered that the order is affirmed, with costs.
*1092Under the circumstances of this case, we agree with the Supreme Court that the third-party complaint failed to state a cause of action to recover damages for legal malpractice (see CPLR 3211 [a] [7]).
The appellant’s remaining contention is without merit. Santucci, J.E, Angiolillo, Belen and Chambers, JJ., concur. [See 19 Misc 3d 1107(A), 2008 NY Slip Op 50580(U).]